Citation Nr: 1234145	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-05 547	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to greater than a 10 percent rating for the Veteran's service-connected right shoulder disorder prior to December 2, 2011.

2.  Entitlement to greater than a 20 percent rating for the Veteran's service-connected right shoulder disorder beginning December 2, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to October 1958. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2007 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the RO in Denver, Colorado, from which the appeal was certified.  

The Veteran's claim first came before the Board in October 2011, at which time it was remanded for further development.  The requested development has been completed and that no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2012 the RO issued an additional rating decision therein granting entitlement to a 20 percent rating effective December 2, 2011.  As this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on that issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Veteran's claim is once again before the Board.  

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  While the record indicates that the Veteran is retired there is no allegation that his service-connected disorder has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  Prior to December 2, 2011, the evidence of record indicates that the Veteran's right shoulder disorder was manifested by some limitation of motion, pain and stiffness, but not such that motion was limited to the shoulder level, even when pain and repetitive motion were taken into account.   

2.  Beginning on December 2, 2011, the evidence of record does not indicate that the Veteran's service-connected right shoulder disorder was manifested by ankylosis, impairment of the humerus or limitation of motion to 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right shoulder disorder were not met prior to December 2, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.46, 4.71a, Diagnostic Codes 5200-5203 (2011).

2.  The criteria for a rating in excess of 20 percent for the Veteran's service-connected right shoulder disorder were not met beginning December 2, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.46, 4.71a, Diagnostic Codes 5200-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated June 2007 and October 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  In accordance with its October 2011 the RO/AMC attempted to obtain private treatment records indicated by the Veteran during his August 2011 hearing, but that the Veteran did not respond to VA's attempts to obtain those records.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from these examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  In addition, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).  This occurred with respect to the present appeal following the December 2, 2011 VA examination, when two stages were established to reflect the RO's adjudication of the evidence prior to and beginning that date.

The Veteran's service-connected shoulder disorder is rated under Diagnostic Code 5203, for impairment of the clavicle or scapula.  However, in order to afford the Veteran the highest possible disability rating for the appeal period in question the Veteran's claim is evaluated under all potentially applicable diagnostic codes.  The VA Schedule for Rating Disabilities provides several diagnostic codes under which the Veteran's disability may potentially be rated, but most are not applicable to the Veteran's diagnosed condition.  

First, Diagnostic Code 5010, for traumatic arthritis, and Diagnostic Code 5003, for traumatic and degenerative arthritis established by x-ray findings, requires ratings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  A compensable evaluation under Diagnostic Codes 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joints is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Diagnostic Code 5201 bases rating evaluations on joint motion.  With regard to the dominant, or major, extremity, a 20 percent evaluation is provided for limitation of motion of the arm at shoulder level.  A 30 percent evaluation is warranted for limitation of motion midway between the side and shoulder level, and a 40 percent evaluation is assigned for limitation of major arm motion to 25 degrees from the side.  For the minor extremity, a 20 percent evaluation is warranted unless motion is limited to 25 degrees from the side, in which case a 30 percent evaluation is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Full range of motion of the shoulder is zero to 180 degrees of abduction and forward elevation (flexion) and zero to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, for the major or minor upper extremity, a 20 percent rating is provided for malunion of the humerus with marked moderate deformity.  For malunion of the humerus with marked deformity a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity.  For recurrent dislocation of the humerus at the scapulohumeral joint a 20 percent rating is provided with infrequent episodes and guarding of movement only at shoulder level.  A 20 percent rating is also warranted for the minor extremity for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements, and a 30 percent rating is warranted for the major extremity for recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Under Diagnostic Code 5203, impairment of the clavicle or scapula warrants a 10 percent rating for malunion, a 10 percent rating for nonunion without loose movement, a 20 percent rating for nonunion with loose movement and a 20 percent rating for dislocation.  

The Board does note that when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.  

The relevant evidence for the period on appeal includes VA treatment records, VA examination reports and both written and oral statements from the Veteran.  

In his June 2007 claim the Veteran stated that his shoulder had limited range of motion in all directions.  He also reported a lack of strength and constant pain in his shoulder that is worse at night.  

VA treatment records from April 2007 indicate that the Veteran reported having had right upper arm pain for approximately one week that is worse with shoulder movement.  He stated that he had removed snow with his all-terrain vehicle the day before, which entailed moving a level back and forth.  He reported that the pain the previous night was severe and that he could not sleep because of it.  

At the July 2007 VA examination the Veteran reported that he has had chronic right shoulder pain, but that two and a half months ago he reinjured his shoulder while attempting to straighten out a pipe.  He stated that his right shoulder popped and he experienced a sharp pain which has continued since that time.  He reported that the pain is most severe between 3 AM and 4 AM each morning and that gripping objects causes increased pain.  There were no reported periods of quiescence disrupted by flares.  The Veteran stated that he has experienced incapacitation almost daily for up to 3 hours until painkillers take effect.  The Veteran reported that his limitations include greatly reduced sleep and limitations in daily activities, including dressing himself, doing yard work and steering a car.  No locking, swelling or instability was reported.  Range of motion studies revealed flexion to 160 degrees with pain at 150 degrees of forward elevation.  Abduction was to 150 degrees with pain at 120 degrees and loss of range of motion of 15 degrees after repeated motion.  Internal rotation, external rotation, forearm pronation and supination were all to 70 degrees, with pain at the end of range of motion.  The Veteran was unable to do any testing using 2 pound weights due to acute pain.  He was able to perform only one repetition per shoulder flexion, with pain at 160 degrees.  He was also able to perform only one repetition in shoulder abduction, with pain at 135 degrees.  The Veteran was able to do three repetitions for external and internal rotation, but was unable to perform three repetitions for flexion or abduction, due to marked exacerbation of his pain.  Radiographic imagery was reviewed and the examiner diagnosed the Veteran with severe proliferative changes at the right acromioclavicular joint with lobular deformity at the superior margin, irregular ossification along the distal clavicle, associated with the coracoclavicular ligament and mild degenerative joint disease of the glenohumeral joint.  The examiner diagnosed the Veteran with internal derangement of the right shoulder.

VA treatment records from August 2007 indicate that the Veteran reported having shoulder pain following a surgical procedure.  In an August 2008 statement the Veteran reported that he had been feeling more pain in his right shoulder than usual, particularly at night.  Subsequent VA treatment records show continued reports of shoulder pain.  In September 2009 the Veteran reported that physical therapy for his shoulder was slowly helping. 

In August 2011 the Veteran testified at a hearing before an Acting Veterans Law Judge.  During that hearing the Veteran reported that he is able to lift his arms, but cannot lift anything more than 30 pounds.  He stated that private physical therapy had helped and that he only occasionally requires medication to deal with his pain.  He stated that his shoulder problems had worsened since his last examination, but that he had not received treatment at a VA facility for that condition.  He indicated that his pain is 5 on a scale of 1 to 10, but that it worsens if he does any lifting.  He stated that certain type of motion cause increased pain, but that he has not had any further dislocations.  He indicated that he is right-handed.  

In December 2011 the Veteran was afforded an additional VA examination in support of his claim.  During that examination the Veteran reported that he can use a snow blower with residuals pain and that he is independent in activities of daily living.  He reported that, at most, he can lift 30 pounds.  He stated that the condition flares up when the joint is overused and that the pain lasts for approximately 1 to 2 days.  He stated that he is unable to lay on his right side due to discomfort.  He denied any swelling or history of dislocation, but did state that his shoulder pops when going through range.  This does not stop movement or use and does not result in locking.  The examiner noted that the Veteran was right-hand dominant.  Range of motion studies revealed flexion to 155 degrees with objective evidence of pain at 145 degrees and abduction to 140 degrees with objective evidence of pain at 130 degrees.  The examiner noted that the Veteran was able to perform repetitive range of motion testing with three repetitions.  Flexion was not additionally limited, but abduction was limited to 125 degrees.  This was noted as due to excess fatigability, deformity and atrophy from disuse.  Pain on palpation of the joint was noted, but there was no evidence of guarding.  There was no evidence of ankylosis and no evidence of dislocation of the glenohumeral joint.  Previous dislocation of the acromioclavicular joint was noted.  

Prior to December 2, 2011

After a thorough review of the entirety of the evidence of record, the Board has determined that the Veteran's service-connected right shoulder disorder, his dominant joint, does not warrant a rating in excess of the 10 percent assigned prior to December 2, 2011.

Ratings in excess of 10 percent for a shoulder disorder of the major joint under Diagnostic Code 5200 would require evidence of ankylosis.  Diagnostic Code 5200 is not for application as there is no evidence whatsoever that the Veteran's right shoulder disorder has ever been manifested by any form of ankylosis, a required finding under that diagnostic code.  

For limitation of motion under Diagnostic Code 5201, there would have had to be evidence of motion limited to shoulder level.  For a rating in excess of 10 percent under Diagnostic Code 5202 there would have to have been evidence of either recurrent dislocation of the scapulohumeral joint or evidence of malunion of that joint with at least moderate deformity.  For a rating in excess of 10 percent under Diagnostic Code 5203, there would need to have been evidence of either dislocation of the clavicle of scapula or nonunion of that joint with loose movement.  Prior to the VA examination conducted in December 2011 the evidence does not reflect any such manifestations.  

Beginning December 2, 2011

The 20 percent rating currently assigned was based on a finding during the December 2011 VA examination that the Veteran's right shoulder disorder is manifested by dislocation of the clavicle or scapula.  That is the first evidence of any such manifestation.  

Ratings in excess of 20 percent for the major joint are only assignable under Diagnostic Codes 5200, 5201 and 5202.  Diagnostic Code 5200 requires some form of ankylosis, a finding which is not demonstrated in any of the medical evidence of record.  Moreover, for a rating in excess of 20 percent under Diagnostic Code 5201, the Veteran must demonstrate limitation of motion midway between the side and shoulder level.  The medical evidence of record does show some limitation of motion, but does not show flexion or abduction limited to less than 90 degrees at any point during the appeal period.  Finally, a rating in excess of 20 percent under Diagnostic Code 5202 requires frequent episodes of recurrent dislocation of the scapulohumeral joint, loss of the head of the humerus, nonunion of the humerus or fibrous union of the humerus.  None of those findings are evidenced in the claims file for any time during the appeal period.  

Functional Loss

when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.  Although examination indicates some reduced range of motion and strength with regard to the Veteran's right shoulder, the Board finds even taking these limitations into account a compensable rating is not warranted under Diagnostic Code 5201, the diagnostic code for limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

Extraschedular Consideration

Consideration has also been given regarding whether any of the assigned schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected shoulder disability but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  Marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

In sum, the lay and medical evidence is against a rating in excess of 10 percent for the Veteran's service-connected right shoulder disorder for the period on appeal prior to December 2, 2011, or in excess of 20 percent is warranted for the Veteran's service-connected right shoulder disorder beginning on December 2, 2011.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to greater than a 10 percent rating for the Veteran's service-connected right shoulder disorder prior to December 2, 2011 is denied.

Entitlement to greater than a 20 percent rating for the Veteran's service-connected right shoulder disorder beginning December 2, 2011 is denied.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


